Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
2.	The information disclosure statement(IDS) submitted was filed along with the mailing date of the application on September 30, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Claims 14, and 18 are objected to because of the following informalities:  
Claim 14 and 18: the limitations, “among a plurality of unit sensing cells that corresponds to a cross region between first sensing electrode and the second sensing electrodes” are objected because it is not understandable from the claim language to which “cross region” refers to. In given figures 1-3, there are four regions defined, “active region”, “junction region”, “trace region”, and “pad region”. But no cross region is shown.

Appropriate correction is required.
Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, “cross region” in claims 14 and 18 must be shown or the features canceled from the claims. In given figures 1-3, there are four regions defined, “active region”, “junction region”, “trace region”, and “pad region”. But no “cross region” is shown in any of the figures submitted. No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 2, 9, 10, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al.(US 2017/0168608 A1) (herein after KIM) in view of CHEONG(US 2017/0012147 A1).

Regarding claim 1, KIM teaches a high performance touch sensor (touch screen panel and touch display device, Para-3) comprising:

a substrate(base substrate 310, figs.1,2,&8, Para-50 or lower substrate 100, fig.28, Para-117/118);
(first touch electrode 331, figs.1, 2,&8, Para-50) formed on the substrate(100 or 310); 

an insulating layer(first insulation layer 340, fig.8, Para-50) formed on the first sensing electrode(331);
 
a second sensing electrode(second touch electrode 333, figs.1, 2,&8, Para-50) formed on the insulating layer(340); and
 
a protective layer(second insulation layer 350, and/or second protection layer 360, fig.8, Para-50) formed on the second sensing electrode,

wherein [one electrode of the first sensing electrode and the second sensing electrode has a triple-layered structure including a stacked metal oxide and a thin film metal, and] (Para-54, 55, 57).

Nevertheless, KIM is not found to teach expressly the high performance touch sensor, wherein one electrode of the first sensing electrode and the second sensing electrode has a triple-layered structure including a stacked metal oxide and a thin film metal(KIM only teaches that the gate electrode may have mono-layers structure or multi-layered structure in Para-123. But s/he does not disclose the multi-layered touch electrodes).

However, CHEONG teaches mesh structured metal electrode used for a touch panel, wherein one electrode of the first sensing electrode and the second sensing electrode has a triple-layered structure including a stacked metal oxide and a thin film metal(S10, figs.5&6, Para-53: the multi-layered transparent conductive film 20 may be a hybrid electrode having an oxide/metal/ oxide(OMO) structure.  Specifically, the multi-layered transparent
conductive film 20 may be formed by sequentially laminating the first oxide layer 21, the metal layer 22, and the second oxide layer 23 on the transparent substrate 10.  For example, the first oxide layer 21, the metal layer 22, and the second oxide layer 23).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KIM with the teaching of CHEONG to include the feature in order to provide transparent electrode used for touch sensitive display panel having high transmittance and low resistance.

Regarding claim 2, KIM as modified by CHEONG teaches the high performance touch sensor of claim 1, wherein, in a plan view of the electrode including the metal pattern among the first sensing electrode and the second sensing electrode, unit patterns constituting the metal pattern do not intersect each other(figs.29&30, KIM)(as seen from figures, no metal electrode of 1331 and 1333 or 2331 and 2333  intersects).
claim 9, KIM as modified by CHEONG teaches the high performance touch sensor of claim 1, wherein the electrode having the triplelayered structure among the first sensing electrode and the second sensing electrode has a structure in which the metal oxide, the thin film metal, and the metal oxide are sequentially stacked(S10, figs.5&6, Para-53, CHEONG).

Regarding claim 10, KIM as modified by CHEONG teaches the high performance touch sensor of claim 1, wherein a line width of the electrode including the metal pattern among the first sensing electrode and the second sensing electrode is 1 µm or more and 8 µm or less(fig.11, CHEONG)(for motivation see the rejection of claim 1).

Regarding claim 12, KIM as modified by CHEONG teaches the high performance touch sensor of claim 1, wherein a light transmittance of the electrode having the triple-layered structure among the first sensing electrode and the second sensing electrode is 80% or more and 93% or less(Para-62, CHEONG).

Regarding claim 15, KIM as modified by CHEONG teaches the high performance touch sensor of claim 1, wherein the electrodes including the thin film metal and the metal (Para-57, KIM; Para-16, CHEONG).

Regarding claim 16, KIM as modified by CHEONG teaches the high performance touch sensor of claim 1, further comprising a separation layer(first protection layer 320, fig.8, Para-50, 52, or base substrate 310, fig.8 or encapsulation substrate 150, fig.28,  KIM) formed between the substrate(lower substrate 100, fig.28, KIM) and the first sensing electrode(331, fig.28, KIM).

Regarding claim 17, KIM as modified by CHEONG teaches the high performance touch sensor of claim 16, further comprising an inner protective layer(first protection layer 320, fig.8, Para-50, 52, KIM) formed between the separation layer(150 or 2310, fig.28 KIM) and the first sensing electrode(2331, fig.28, KIM).



Claims 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al.(US 2017/0168608 A1) in view of CHEONG (US 2017/0012147 A1) and further in view of CAO et al.(US 2017/0160 848 A1)(herein after CAO).

Regarding claim 3, KIM as modified by CHEONG is not found to teach expressly the high performance touch sensor of claim 2, wherein the unit patterns constituting the metal pattern have a stripe shape.

However, CAO teaches touch display device, wherein the unit patterns constituting the metal pattern have a stripe shape (stripe shaped touch control electrodes 205, fig.3, Para-31).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KIM further with the teaching of CAO to include the feature in order to reduce signal interference to touch control electrodes in display region and to improve touch detection precision. 

Regarding claim 4, KIM as modified by CHEONG and CAO teaches the high performance touch sensor of claim 3, wherein a boundary surface of the unit patterns having the stripe shape has a curved shape(fig.3, Para-32, CAO).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al.(US 2017/0168608 A1) in view of CHEONG (US 2017/0012147 A1) and further in view of Su et al.(US 2015/0193 066 A1)(herein after Su).

Regarding claim 5, KIM as modified by CHEONG is not found to teach expressly the high performance touch sensor of claim 1, further comprising a pad electrode connected to the electrode including the metal pattern among the first sensing electrode and the second sensing electrode(it is very natural to have a pad electrode connected to the touch electrode).

However, Su teaches a touch panel, further comprising a pad electrode(connecting pattern 22, connecting pad 25, figs.2A-3B,5B,6A-6C and related text)  connected to the electrode(touch electrodes layer 20) including the metal pattern among the first sensing electrode and the second sensing electrode (figs.2A-3B,5B,6A-6C and related text).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KIM further with the teaching of Su to include the feature in order to prevent crack that forms between edge and main body thereof in subsequent processes (e.g. a coupling process), which affects signal transmission of the touch panel.
claim 6, KIM as modified by CHEONG and Su teaches the high performance touch sensor of claim 5, wherein the pad electrode is made of the same material as the electrode including the metal pattern among the first sensing electrode and the second sensing electrode(Para-37, Su).

Regarding claim 7, KIM as modified by CHEONG and Su is not found to teach expressly the high performance touch sensor of claim 5, wherein the protective layer partially covers the pad electrode. However, partially opened pad electrode (bonding electrode) is well-known in the art and it is obvious to have bonding pad/electrode for touch panel(see US 2005/026 6667 A1; US 2017/0246799 A1) . Therefore, it would be obvious to one of ordinary skill in the art to have modified KIM further with the teaching of common knowledge in the art to have partially opened bonding pad in order to provide a more intuitive interface for rendering output to the user based upon the user's interaction with the touch display device.

Regarding claim 8, KIM as modified by CHEONG and Su teaches the high performance touch sensor of claim 5, further comprising a pad protection electrode(strengthening sheet 26B, fig.6B, Para-49) formed on the pad electrode(connecting pattern 22, connecting pad 25, fig.6B, Su)  to protect the pad electrode.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al.(US 2017/0168608 A1) in view of CHEONG(US 2017/0012 147 A1) and further in view of KRASNOV et al.(US 2018/0113536 A1) (herein after KRASNOV).

Regarding claim 11, KIM as modified by CHEONG is not found to teach expressly the high performance touch sensor of claim 1,
wherein a sheet resistance of the electrode having the triple-layered structure among the first sensing electrode and the second sensing electrode is 3 ᴒ/sq or more and 10 ᴒ/sq or less(CHEONG discloses sheet resistance of 0.1724ᴒ/sq to 1.2792 ᴒ/sq). 

However, KRASNOV teaches a capacitive touch panel, wherein a sheet resistance of the electrode having the triple-layered structure among the first sensing electrode and the second sensing electrode is 3 ᴒ/sq or more and 10 ᴒ/sq or less(Para-43).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KIM further with the teaching of KRASNOV to include the feature in order to provide aesthetically pleasing appearance of a touch panel.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al.(US 2017/0168608 A1) in view of CHEONG(US 2017/0012 147 A1) and further in view of TANG et al.(US 2017/0090663 A1) (herein after TANG).

Regarding claim 13, KIM as modified by CHEONG is not found to teach expressly the high performance touch sensor of claim 1, wherein a light transmittance of the touch sensor including the substrate, the first sensing electrode, the insulating layer, the second sensing electrode, and the protective layer is 80% or more and 90% or less(CHEONG only discloses sheet resistance for touch electrode in Para-62).

However, TANG teaches a touch control display panel, wherein a light transmittance of the touch sensor including the substrate, the first sensing electrode, the insulating layer, the second sensing electrode, and the protective layer is 80% or more and 90% or less(Para 34-37).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KIM further with the teaching of TANG to include the feature in order to improve optical properties of touch control display panel.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al.(US 2017/0168608 A1) in view of CHEONG(US 2017/0012 147 A1) and further in view of Applicants Admitted Prior Art (herein after AAPA).

Regarding claim 14, KIM as modified by CHEONG is not found to teach expressly the high performance touch sensor of claim 1, wherein a sum of line resistances of electrodes constituting one unit sensing cell among a plurality of unit sensing cells that correspond to a cross region between the first sensing electrode and the second sensing electrode is 13 ᴒ or more and 90 ᴒ or less.

However, AAPA teaches a touch control display panel, wherein a sum of line resistances of electrodes constituting one unit sensing cell among a plurality of unit sensing cells thatcorrespond to a cross region between the first sensing electrode and the second sensing electrode is 13 ᴒ or more and 90 ᴒ or less(Table 1, Para-76)(as shown in table total resistance for line width 1.5, 1 and 0.7 µm is greater then 13 ᴒ and less than 90 ᴒ).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KIM further with the teaching of AAPA to include the feature in order to provide touch electrode having lower total resistance of the touch electrode.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al.(US 2017/0168608 A1) in view of CHEONG(US 2017/0012 147 A1) and further in view of Cok(US 2017/0102797 A1).

Regarding claim 18, KIM as modified by CHEONG is not found to teach expressly the high performance touch sensor of claim 1, wherein a size of a pitch of one unit sensing cell among a plurality of unit sensing cells that correspond to a cross region between the first sensing electrode and the second sensing electrode is 50 pm or more and 110 pm or less.

However, Cok teaches a display with integrated touch sensor, wherein a size of a pitch of one unit sensing cell among a plurality of unit sensing cells that correspond to a cross region between the first sensing electrode and the second sensing electrode is 50 µm or more and 110 µm or less(Para-125).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KIM further with the teaching of Cok to include the feature in order to provide a touch screen display having low thickness thereby reduces costs and increases electrode conductivity, and improves the operating frequency of the electrodes of the touch screen.
Examiner Nate

15. 	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692